Fourth Court of Appeals
                                San Antonio, Texas
                                       April 19, 2016

                                   No. 04-15-00552-CR

                                    Jose Carlos LEAL,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR4767
                       Honorable Mary D. Roman, Judge Presiding


                                      ORDER

      Appellant’s motion for extension of time to file their reply brief is hereby GRANTED.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of April, 2016.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court